DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 12, 2021 has been entered.
Double Patenting
Claims 3 and 6 of this application are patentably indistinct from Claims 3 and 17 respectively of Application No. 16/238,052. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 3 of co-pending Application No. 16/238,052 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 3 of Application No. 16/238,052 discloses all of the limitations of Claim 3 of the instant application in addition to the limitation “wherein said additional pores are between primary particles and the encapsulating layer, wherein said additional pores are not part of the primary particles, wherein said core does not contain a carbon foam or porous carbon matrix” and “wherein said electron-conducting material contains a carbonaceous or graphitic material selected from a carbon nanotube, wherein said graphene is selected from graphene oxide”. The Examiner notes that Claim 3 of Application No. 16/238,052 is more specific and therefore necessarily and inherently reads on Claim 3 of the instant specification. 
Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 17 of co-pending Application No. 16/238,052 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 17 of Application No. 16/238,052 discloses all of the limitations of Claim 6 of the instant application in addition to the limitation “wherein said additional pores are between primary particles and the encapsulating layer, wherein said additional pores are not part of the primary particles, wherein said core does not contain a carbon foam or porous carbon matrix” and “wherein said polymer contains an elastomer or rubber selected from polychloroprene, styrene butadiene rubber, and nitrile rubber”. The Examiner notes that Claim 17 of Application No. 16/238,052 is more specific and therefore necessarily and inherently reads on Claim 6 of the instant specification. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Interpretation
Claim 1 recites the limitation “wherein at least one particulate comprises a core and a tin encapsulating layer encapsulating said core, wherein said core comprises a single primary particle of said anode active material having a volume Va, an electron conducting-material as a 
The Examiner is interpreting these limitations to mean that the particulate comprises a core, wherein the core comprises a single primary particle of said anode active material and may comprise additional particles of said electron-conducting material.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8, 11-12, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Do et al. (US PGPub 2014/0255785) and further in view of Hwang et al. (US PGPub 2017/0047584).
Regarding Claim 1, Do discloses in Figs. 1A-1C an anode electrode for a lithium battery ([0036], [0109]), said electrode comprising multiple particulates (100) of an anode active material ([0036]), wherein at least a particulate (100) comprises a core (110) ([0084]) and a thin 
Do does not explicitly disclose wherein said thin encapsulating layer has a thickness from 1 nm to 10 µm.
Do discloses wherein said thin encapsulating layer is made up of nanosized graphene nanoplatelets having a thickness in the range of 0.34 nm to 50 nm, wherein said core may be encapsulated by approximately 10 to 1,000 nanosized graphene nanoplatelets ([0089]), which would mathematically equate to a thickness that overlaps with the instantly claimed range of 1 nm to 10 µm.
It would have been obvious to one of ordinary skill in the art to utilize the overlapping portion of the range disclosed by Do for the thickness of the thin encapsulating layer of Do, wherein the skilled artisan would have reasonable expectation that such would successfully form the particulate desired by Do.
While modified Do does not explicitly disclose wherein the electrically conducting material has an electric conductivity from 10-6 S/cm to 20,000 S/cm and a lithium ion conductivity from 10-8 S/cm to 5 x 10-2 S/cm, modified Do discloses wherein said thin -6 S/cm to 20,000 S/cm and a lithium ion conductivity from 10-8 S/cm to 5 x 10-2 S/cm, as evidenced by P19, L16-26 of the instant specification. 
While modified Do does not explicitly disclose said core comprises pores having a volume Vp, modified Do discloses wherein said core (110) comprises a single primary particle of said anode active material having a volume Va (Fig. 1A, [0084]) and an electron-conducting material as a filler material ([0027]-[0028], [0093], conductive additive) occupying from 2% to 20% by weight of said particulate weight ([0030]), and therefore said core necessarily and inherently comprises pores having a volume Vp formed from the agglomeration of the single primary particle of said anode active material and the electron-conducting material. 
	Modified Do further discloses wherein the anode active material is silicon ([0078] and further discloses a desire for the anode active material to exhibit a high performance, such as improved cycle life characteristics ([0004]-[0006], [0010]). 
However, modified Do does not disclose wherein the volume ratio Vp/Va is from 0.5/1.0 to 5.0/1.0 and wherein the single primary particle itself is porous having a free space to expand into without straining said thin encapsulating layer when said battery is charged.
Hwang teaches an anode electrode for a lithium battery having good capacity retention as well as excellent discharge capacity ([0017]). Specifically, Hwang teaches said electrode comprising multiple particulates of an anode active material (Figs. 1-4), wherein at least a 
 Hwang further teaches wherein said core comprises pores having a volume Vp ([0039]-[0040], first and second pores), wherein the volume ratio Vp/Va is from 0.5/1.0 to 3.0/1.0, which falls within and therefore reads on the instantly claimed range of 0.5/1.0 to 5.0/1.0, in order to improve the mechanical strength of the anode electrode and improve cycle life characteristics ([0055]), wherein a single primary particle is itself porous having a free space to expand into without straining said thin encapsulating layer when said battery is charged ([0049], [0055]).
It would have been obvious to one of ordinary skill in the art to utilize a porous silicon as the single primary particle of anode active material of modified Do, such that the volume ratio Vp/Va is from 0.5/1.0 to 3.0/1.0 and single primary particle is itself porous having a free space to expand into without straining said thin encapsulating layer when said battery is charged, as taught by Hwang, in order to order to improve the mechanical strength of the anode electrode and improve cycle life characteristics, as desired by modified Do.
Regarding Claim 2, modified Do discloses all of the limitations as set forth above. Modified Do further discloses in Figs. 1A-1C of Do wherein said thin encapsulating layer (120 of Do) comprising the electrically conducting material comprises a graphitic material ([0078], [0084] of Do, graphene nanoplatelets).
Claim 8, modified Do discloses all of the limitations as set forth above. Modified Do further discloses wherein said anode active material is silicon ([0078] of Do).
Regarding Claim 11, modified Do discloses all of the limitations as set forth above. Modified Do discloses wherein said anode active material is silicon ([0078] of Do) and further discloses a desire for the anode active material to exhibit a high performance, such as improved cycle life characteristics ([0004]-[0006], [0010] of Do).
Modified Do further discloses wherein said anode active material is in a form of a nanoparticle having a diameter from 10 nm to 3 µm ([0087] of Do), which overlaps the instantly claimed range of 0.5 nm to 100 nm.
Modified Do further discloses in the teachings of Hwang that when an anode active material is in a form of a nanoparticle has a diameter from 3 nm to 900 nm, stress of silicon due to a volume expansion of the active particle generated during charge and discharge may be reduced, reversibility capacity is increases, and cycle life characteristics may be improved because the volume expansion is suppressed during a reaction with lithium ([0043] of Hwang), wherein the range of 3 nm to 900 nm overlaps with the instantly claimed range of 0.5 to 100 nm.
It would have been obvious to one of ordinary skill in the art to utilize the overlapping portion of the instantly claimed range of modified Do for the diameter of the anode active material, wherein the skilled artisan would have reasonable expectation that such would successfully improve cycle life characteristics, as desired by modified Do, in addition to reducing stress of the anode active material due to a volume expansion of the active particle generated during charge and discharge and increasing reversibility capacity.
Claim 12, modified Do discloses all of the limitations as set forth above. Modified Do discloses wherein the anode is utilized in an ion lithium battery ([0036], [0109] of Do). Specifically, modified Do discloses during electrochemical cycling, lithium ions are intercalate and de-intercalate the anode active material ([0092] of Do) and therefore modified Do discloses a desire for the anode electrode to have sufficient lithium-ion conductivity in order to successfully perform charging and discharging, as required for a lithium ion battery.
However, modified Do does not disclose wherein at least one of said anode active material particles is coated with a layer of graphene prior to being encapsulated.
Modified Do further discloses in the teachings of Hwang wherein at least one of said anode active material particles is coated with a layer of graphene prior to being encapsulated in order to improve the movement of lithium ions and the electrical conductivity ([0037], [0065] of Hwang).
It would have been obvious to one of ordinary skill in the art to coat at least one of said anode active material particles of modified Do with a layer of graphene prior to being encapsulated, as further taught by Hwang in modified Do, in order to improve the movement of lithium ions and the electrical conductivity, wherein the skilled artisan would have reasonable expectation that such would improve lithium conductivity such that the anode electrode to has sufficient or improved lithium-ion conductivity in order to successfully perform charging and discharging, as required for lithium ion battery of modified Do. 
Regarding Claim 33, modified Do discloses all of the limitations as set forth above. Modified Do further discloses a lithium battery ([0111] of Do) containing an anode current collector ([0112] of Do), the anode electrode as defined in Claim 1 ([0036] of Do, see Claim 1 . 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Do et al. (US PGPub 2014/0255785) and further in view of Hwang et al. (US PGPub 2017/0047584) and Chen et al. (2018/0013138), with evidence provided by Zhamu et al. (US PGPub 2012/0064409, cited on the IDS dated 07/30/2019), hereinafter referred to as Zhamu ‘409.
Regarding Claim 3, Do discloses in Figs. 1A-1C an anode electrode for a lithium battery ([0036], [0109]), said electrode comprising multiple particulates (100) of an anode active material ([0036]), wherein at least a particulate (100) comprises a core (110) ([0084]) and a thin encapsulating layer (120) encapsulating said core (110) ([0084]), wherein said core (110) comprises a single primary particle of said anode active material having a volume Va (Fig. 1A, [0084]), an electron-conducting material as a filler material ([0027]-[0028], [0093], conductive additive) occupying from 2% to 20% by weight of said particulate weight ([0030]), which falls within and therefore reads on the instantly claimed range of 0% to 50% by weight of said particulate weight, said thin encapsulating layer (120) comprises an electrically conducting material ([0078], [0083]-[0084], wherein graphene nanoplatelets are electrically conducting, as further evidenced by [0029], [0110]).

Do discloses wherein said thin encapsulating layer is made up of nanosized graphene nanoplatelets having a thickness in the range of 0.34 nm to 50 nm, wherein said core may be encapsulated by approximately 10 to 1,000 nanosized graphene nanoplatelets ([0089]), which would mathematically equate to a thickness that overlaps with the instantly claimed range of 1 nm to 10 µm.
It would have been obvious to one of ordinary skill in the art to utilize the overlapping portion of the range disclosed by Do for the thickness of the thin encapsulating layer of Do, wherein the skilled artisan would have reasonable expectation that such would successfully form the particulate desired by Do.
While modified Do does not explicitly disclose wherein the electrically conducting material has an electric conductivity from 10-6 S/cm to 20,000 S/cm and a lithium ion conductivity from 10-8 S/cm to 5 x 10-2 S/cm, modified Do discloses wherein said thin encapsulating layer (120) comprising the electrically conducting material comprises a graphitic material ([0078], [0084], graphene nanoplatelets) and has a thickness in the range of 1 nm to 10 µm ([0089], as rendered obvious above), and therefore said thin encapsulating layer (120) comprises the electrically conducting material necessarily and inherently has an electric conductivity from 10-6 S/cm to 20,000 S/cm and a lithium ion conductivity from 10-8 S/cm to 5 x 10-2 S/cm, as evidenced by P19, L16-26 of the instant specification. 
While modified Do does not explicitly disclose said core comprises pores having a volume Vp, modified Do discloses wherein said core (110) comprises a single primary particle of 
	Modified Do further discloses wherein the anode active material is silicon ([0078] and further discloses a desire for the anode active material to exhibit a high performance, such as improved cycle life characteristics ([0004]-[0006], [0010]). 
However, modified Do does not disclose wherein the volume ratio Vp/Va is from 0.5/1.0 to 5.0/1.0 and wherein the single primary particle itself is porous having a free space to expand into without straining said thin encapsulating layer when said battery is charged.
Hwang teaches an anode electrode for a lithium battery having good capacity retention as well as excellent discharge capacity ([0017]). Specifically, Hwang teaches said electrode comprising multiple particulates of an anode active material (Figs. 1-4), wherein at least a particulate comprises a core ([0036]) and a thin encapsulating layer encapsulating said core ([0070]-[0071], second shell), wherein said core comprises primary particles of said anode active material having a volume Va ([0036]), wherein said anode active material is silicon ([0038]).
 Hwang further teaches wherein said core comprises pores having a volume Vp ([0039]-[0040], first and second pores), wherein the volume ratio Vp/Va is from 0.5/1.0 to 3.0/1.0, which falls within and therefore reads on the instantly claimed range of 0.5/1.0 to 5.0/1.0, in order to improve the mechanical strength of the anode electrode and improve cycle life 
It would have been obvious to one of ordinary skill in the art to utilize a porous silicon as the single primary particle of anode active material of modified Do, such that the volume ratio Vp/Va is from 0.5/1.0 to 3.0/1.0 and single primary particle is itself porous having a free space to expand into without straining said thin encapsulating layer when said battery is charged, as taught by Hwang, in order to order to improve the mechanical strength of the anode electrode and improve cycle life characteristics, as desired by modified Do.
	Modified Do further discloses wherein said electron-conducting material ([0027]-[0028], [0093] of Do, conductive additive) is utilized to improve electron conductivity within the particulate (100 of Do) ([0093] of Do). Specifically, modified Do discloses wherein said electron-conducting material is graphene ([0029] of Do) and said graphene comprises few-layer graphene ([0090] of Do), wherein said few layer graphene is known in the art to be defined as as a graphene platelet formed of less than 10 graphene planes, as evidenced by Zhamu ‘409 ([0071]).
	Modified Do discloses a desire for the anode active material to exhibit a high performance, such as improved cycle life characteristics ([0004]-[0006], [0010] of Do) and further discloses wherein the graphene can be conventional or natural graphene ([0104] of Do).
	However, modified Do does not disclose wherein said graphene is doped graphene. 
	Chen teaches an anode electrode for a lithium battery ([0001]), said electrode comprising particulates of silicon as an anode active material and graphene ([0046]). 
	It would have been obvious to one of ordinary skill in the art to utilize sulfur-doped graphene as the graphene of modified Do, as taught by Chen, in order to improve cycle stability, as desired by modified Do, in addition to rate capability.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Do et al. (US PGPub 2014/0255785) and further in view of Hwang et al. (US PGPub 2017/0047584) and Nakagawa et al. (US PGPub 2017/0005369).
Regarding Claim 6, Do discloses in Figs. 1A-1C an anode electrode for a lithium battery ([0036], [0109]), said electrode comprising multiple particulates (100) of an anode active material ([0036]), wherein at least a particulate (100) comprises a core (110) ([0084]) and a thin encapsulating layer (120) encapsulating said core (110) ([0084]), wherein said core (110) comprises a single primary particle of said anode active material having a volume Va (Fig. 1A, [0084]), an electron-conducting material as a filler material ([0027]-[0028], [0093], conductive additive) occupying from 2% to 20% by weight of said particulate weight ([0030]), which falls within and therefore reads on the instantly claimed range of 0% to 50% by weight of said particulate weight, said thin encapsulating layer (120) comprises an electrically conducting 
Do does not explicitly disclose wherein said thin encapsulating layer has a thickness from 1 nm to 10 µm.
Do discloses wherein said thin encapsulating layer is made up of nanosized graphene nanoplatelets having a thickness in the range of 0.34 nm to 50 nm, wherein said core may be encapsulated by approximately 10 to 1,000 nanosized graphene nanoplatelets ([0089]), which would mathematically equate to a thickness that overlaps with the instantly claimed range of 1 nm to 10 µm.
It would have been obvious to one of ordinary skill in the art to utilize the overlapping portion of the range disclosed by Do for the thickness of the thin encapsulating layer of Do, wherein the skilled artisan would have reasonable expectation that such would successfully form the particulate desired by Do.
While modified Do does not explicitly disclose wherein the electrically conducting material has an electric conductivity from 10-6 S/cm to 20,000 S/cm and a lithium ion conductivity from 10-8 S/cm to 5 x 10-2 S/cm, modified Do discloses wherein said thin encapsulating layer (120) comprising the electrically conducting material comprises a graphitic material ([0078], [0084], graphene nanoplatelets) and has a thickness in the range of 1 nm to 10 µm ([0089], as rendered obvious above), and therefore said thin encapsulating layer (120) comprises the electrically conducting material necessarily and inherently has an electric conductivity from 10-6 S/cm to 20,000 S/cm and a lithium ion conductivity from 10-8 S/cm to 5 x 10-2 S/cm, as evidenced by P19, L16-26 of the instant specification. 

	Modified Do further discloses wherein the anode active material is silicon ([0078] and further discloses a desire for the anode active material to exhibit a high performance, such as improved cycle life characteristics ([0004]-[0006], [0010]). 
However, modified Do does not disclose wherein the volume ratio Vp/Va is from 0.5/1.0 to 5.0/1.0 and wherein the single primary particle itself is porous having a free space to expand into without straining said thin encapsulating layer when said battery is charged.
Hwang teaches an anode electrode for a lithium battery having good capacity retention as well as excellent discharge capacity ([0017]). Specifically, Hwang teaches said electrode comprising multiple particulates of an anode active material (Figs. 1-4), wherein at least a particulate comprises a core ([0036]) and a thin encapsulating layer encapsulating said core ([0070]-[0071], second shell), wherein said core comprises primary particles of said anode active material having a volume Va ([0036]), wherein said anode active material is silicon ([0038]).
 Hwang further teaches wherein said core comprises pores having a volume Vp ([0039]-[0040], first and second pores), wherein the volume ratio Vp/Va is from 0.5/1.0 to 3.0/1.0, 
It would have been obvious to one of ordinary skill in the art to utilize a porous silicon as the single primary particle of anode active material of modified Do, such that the volume ratio Vp/Va is from 0.5/1.0 to 3.0/1.0 and single primary particle is itself porous having a free space to expand into without straining said thin encapsulating layer when said battery is charged, as taught by Hwang, in order to order to improve the mechanical strength of the anode electrode and improve cycle life characteristics, as desired by modified Do.
Modified Do further discloses wherein said electron-conducting material ([0027]-[0028], [0093] of Do, conductive additive) is utilized to improve electron conductivity within the particulate (100 of Do) ([0093] of Do). Specifically, modified Do discloses wherein said electron-conducting material is graphitic material ([0029] of Do).
However, modified Do does not disclose wherein said thin encapsulating layer further comprises a polymer, wherein the graphitic material is dispersed in or bonded by said polymer, wherein said polymer contains a rubber, wherein said rubber is chloroprene rubber.
Modified Do further discloses in the teachings of Hwang wherein said thin encapsulating layer further comprises a polymer in order to increase the mechanical strength of the particulate, which as a result may prevent the crushing of the particulate during a process of preparing an anode active material slurry for an anode electrode ([0070]-[0071] of Hwang).

Modified Do further discloses in the teachings of Hwang wherein a first graphitic material is dispersed in or bonded by said polymer, wherein said polymer contains a rubber ([0070] of Hwang), wherein the rubber is not particularly limited and may be styrene butadiene rubber ([0102] of Hwang).
However, modified Do does not disclose wherein the rubber is chloroprene rubber.
Nakagawa teaches suitable polymers for use in an anode electrode ([0023]). Specifically, Nakagawa teaches wherein the anode electrode comprises an anode active material preferably comprising a graphitic material a polymer ([0023]), wherein the polymer is not particularly limited and may be selected from the group of styrene butadiene rubber and chloroprene rubber ([0026]).
It would have been obvious to one of ordinary skill in the art to utilize chloroprene rubber as the polymer of modified Do, as taught by Nakagawa, as the polymer is not particularly limited, wherein the skilled artisan would have reasonable expectation that such would successfully function as the polymer desired by modified Do.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Do et al. (US 2014/0255785) in view of Hwang et al. (US PGPub 2017/0047584), as applied to Claim 1 above, and further in view of Zhamu et al. (US PGPub 2017/0047584, which has a publication date of October 5, 2017).
Regarding Claims 13-14, modified Do discloses all of the limitations as set forth above. Modified Do discloses wherein the anode is utilized in an ion lithium battery ([0036], [0109] of Do). Specifically, modified Do discloses during electrochemical cycling, lithium ions are intercalate and de-intercalate the anode active material ([0092] of Do) and therefore modified Do discloses a desire for the anode electrode to have sufficient lithium-ion conductivity in order to successfully perform charging and discharging, as required for a lithium ion battery.
However, modified Do does not disclose wherein at least one of said particulates further comprises from 0.1% to 40% by weight of a lithium ion-conducting additive dispersed in said thin encapsulating layer or in ionic contact with said anode active material particles encapsulated therein, wherein said lithium ion-conducting additive is LiOH.
Zhamu teaches an anode electrode for a lithium battery having a high capacity ([0015]), said electrode comprising a particulate comprising a core and a thin encapsulating layer encapsulating said core ([0016]), wherein said thin encapsulating layer has a lithium ion conductivity no less than 10-7 S/cm ([0016]). 
Specifically, Zhamu disclose wherein said thin encapsulating layer comprises a lithium-ion conducting additive such as LiOH ([0063]), wherein the lithium ion-conducting additive is preferably included in the range of 1% to 35% ([0060]), which falls within and therefore reads on the instantly claimed range of 0.1% to 40% by weight.
.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US PGPub 2017/0047584) and further in view of Do et al. (US PGPub 2014/0255785) and Chen et al. (2018/0013138), with evidence provided by Zhamu et al. (US PGPub 2012/0064409, cited on the IDS dated 07/30/2019), hereinafter referred to as Zhamu ‘409.
Regarding Claim 3, Hwang discloses an anode electrode for a lithium battery ([0015 ]), said electrode comprising multiple particulates of an anode active material (see Figs. 1-4), wherein at least a particulate comprises a core ([0036]) and a thin encapsulating layer encapsulating said core ([0070]-[0071], second shell), wherein said core comprises a single or a plurality of primary particles of said anode active material having a volume Va ([0036]), an electron-conducting material as a matrix ([0036], conductive material) occupying from 1% to 30% by weight of said particulate weight ([0047]), which falls within and therefore reads on the instantly claimed range of 0% to 50% by weight of said particulate weight, and pores having a volume Vp ([0039]-[0040], first pores and second pores), and said thin encapsulating layer comprises an electrically conducting material ([0070], carbon) and wherein the volume ratio Vp/Va is from 0.5/1.0 to 3.0/1.0 ([0055]), which falls within and therefore reads on the instantly claimed range of 0.5/1.0 to 5.0/1.0, and wherein, if a single primary particle is encapsulated, 
Furthermore, Hwang does not explicitly disclose wherein said thin encapsulating layer has a thickness from 1 nm to 10 µm. However, Hwang discloses wherein said particulate of anode active material has a diameter in the range of 0.5 µm to 55 µm in order to successfully prepare a uniform electrode, wherein said particulate comprises the core ([0036]), a graphene coating layer on said core ([0037]), and said thin encapsulating layer ([0069]), wherein the core has an average particle diameter of 0.5 µm to 50 µm in order to successfully prepare a uniform electrode ([0153], [0056], [0068]) and wherein the graphene coating layer has a thickness in the range of 0.3 nm to 300 nm in order to successfully protect the core from the electrolyte solution during charge and discharge, suppress the volume expansion of the core while maintaining movement of the lithium ions to sufficiently generate the reaction of the core particles with lithium, thereby increasing the reversible capacity ([0066]). The Examiner notes that two times the thickness of the thin encapsulating layer plus two times the thickness of the graphene coating layer plus the diameter of the core would equate the diameter of the particulate, and therefore the thin encapsulating layer consequently has a thickness that is calculated to be in the range of greater than 0, because the thin encapsulating layer exists, to less than about 27 µm, which encompasses the instantly claimed range of 1 nm to 10 µm.
It would have been obvious to one of ordinary skill in the art to utilize the encompassing portion of the range disclosed by Hwang for the thickness of the thin encapsulating layer through routine experimentation, with reasonable expectation that such would successfully prepare a uniform electrode in addition to successfully protect the core from the electrolyte 
Modified Hwang further discloses wherein the thin encapsulating layer increases the mechanical strength of the particulate ([0071]). The Examiner notes that the thickness of the thin encapsulating layer must be thick enough to successfully increase the strength of the particulate ([0071]) while being thin enough to maintain movement of the lithium ions to sufficiently generate the reaction of the core particles with lithium, thereby increasing the reversible capacity ([0066]).
Furthermore, it would have been obvious to one of ordinary skill in the art to optimize the thin encapsulating of modified Hwang to have a thickness the range of range of 1 nm to 10 µm, wherein a skilled artisan would have reasonable expectation of success that such would successfully increase the mechanical strength of the particulate while maintaining movement of the lithium ions to sufficiently generate the reaction of the core particles with lithium, thereby increasing the reversible capacity, as desired by modified Hwang. 
While modified Hwang does not explicitly disclose wherein the electrically conducting material has an electric conductivity from 10-6 S/cm to 20,000 S/cm and a lithium ion conductivity from 10-8 S/cm to 5 x 10-2 S/cm, modified Hwang discloses wherein said thin encapsulating layer comprises a carbonaceous material ([0070], carbon) and has a thickness a thickness in the range of 1 nm to 10 µm ([0036]-[0037], [0056], [0066], [0068]-[0069], [0071],[0153], as rendered obvious above) and therefore the thin encapsulating layer of Hwang necessarily and inherently has an electric conductivity from 10-6 S/cm to 20,000 S/cm and a -8 S/cm to 5 x 10-2 S/cm, as evidenced by P19, L16-26 of the instant specification. 
Modified Hwang further discloses wherein said electron-conducting material forms a conductive network which allows electrical contact between the active material particles in the core, thereby achieving a high capacity without a loss in capacity ([0045]). Specifically, Hwang discloses wherein the electron-conducting material contains graphene ([0046]).
However, Hwang is not particular regarding the geometry of the graphene of the electron-conducting material ([0046]) and consequently does not disclose wherein said graphene comprises single-layer graphene or few-layer graphene, wherein said few-layer graphene is defined as a graphene platelet formed of less than 10 graphene planes.
Do teaches in Figs. 1A-1C an anode electrode for a lithium battery ([0036], [0109]) comprising multiple particulates (100) of an anode active material ([0036]), wherein the anode active material is silicon ([0078]),  wherein at least a particulate (100) comprises a core (110) ([0084]) and a thin encapsulating layer (120) encapsulating said core (110) ([0084]).
Do further teaches wherein said core (110) comprises an electron-conducting material as a filler material ([0027]-[0028], [0093], conductive additive), wherein said electron-conducting material ([0027]-[0028], [0093], conductive additive) is utilized to improve electron conductivity within the particulate (100) ([0093]). Specifically, Do discloses wherein said electron-conducting material is graphene ([0029]) and said graphene comprises few-layer graphene ([0090] of Do), wherein said few layer graphene is known in the art to be defined as a graphene platelet formed of less than 10 graphene planes, as evidenced by Zhamu ‘409 ([0071]).

However, modified Hwang is not particular regarding the type of the graphene of the electron-conducting material ([0046]) and consequently does not disclose wherein said graphene is doped graphene. 
Chen teaches an anode electrode for a lithium battery ([0001]), said electrode comprising particulates of silicon as an anode active material and graphene ([0046]). Specifically, Chen teaches wherein the graphene is sulfur-doped graphene, wherein the sulfur-doped graphene was found to be advantageous when compared with non-doped graphene in terms of rate capability and cycling stability ([0072]). For example, Chen teaches wherein silicon attached on sulfur-doped graphene has a much higher binding energy than that on graphene, thereby providing a possible explanation for much longer cycle stability in sulfur-doped graphene and silicon than graphene and silicon ([0077]).
	It would have been obvious to one of ordinary skill in the art to utilize sulfur-doped graphene as the graphene of modified Hwang, as taught by Chen, in order to improve rate capability and cycling stability, wherein the skilled artisan would have reasonable expectation that such would successfully achieve a high capacity without a loss in capacity, as desired by modified Hwang.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US PGPub 2017/0047584) and further in view of Nakagawa et al. (US PGPub 2017/0005369).
Regarding Claim 6, Hwang discloses an anode electrode for a lithium battery ([0015 ]), said electrode comprising multiple particulates of an anode active material (see Figs. 1-4), wherein at least a particulate comprises a core ([0036]) and a thin encapsulating layer encapsulating said core ([0070]-[0071], second shell), wherein said core comprises a single or a plurality of primary particles of said anode active material having a volume Va ([0036]), an electron-conducting material as a matrix ([0036], conductive material) occupying from 1% to 30% by weight of said particulate weight ([0047]), which falls within and therefore reads on the instantly claimed range of 0% to 50% by weight of said particulate weight, and pores having a volume Vp ([0039]-[0040], first pores and second pores), and said thin encapsulating layer comprises an electrically conducting material ([0070], carbon) and wherein the volume ratio Vp/Va is from 0.5/1.0 to 3.0/1.0 ([0055]), which falls within and therefore reads on the instantly claimed range of 0.5/1.0 to 5.0/1.0, and wherein, if a single primary particle is encapsulated, the single primary particle is itself porous having a free space to expand into without straining said thin encapsulating layer when said battery is charged ([0049], [0055]).
Hwang does not explicitly disclose wherein said thin encapsulating layer has a thickness from 1 nm to 10 µm. However, Hwang discloses wherein said particulate of anode active material has a diameter in the range of 0.5 µm to 55 µm in order to successfully prepare a uniform electrode, wherein said particulate comprises the core ([0036]), a graphene coating layer on said core ([0037]), and said thin encapsulating layer ([0069]), wherein the core has an average particle diameter of 0.5 µm to 50 µm in order to successfully prepare a uniform 
It would have been obvious to one of ordinary skill in the art to utilize the encompassing portion of the range disclosed by Hwang for the thickness of the thin encapsulating layer through routine experimentation, with reasonable expectation that such would successfully prepare a uniform electrode in addition to successfully protect the core from the electrolyte solution during charge and discharge, suppress the volume expansion of the core while maintaining movement of the lithium ions to sufficiently generate the reaction of the core particles with lithium, thereby increasing the reversible capacity, as desired by Hwang.
Modified Hwang further discloses wherein the thin encapsulating layer increases the mechanical strength of the particulate ([0071]). The Examiner notes that the thickness of the thin encapsulating layer must be thick enough to successfully increase the strength of the particulate ([0071]) while being thin enough to maintain movement of the lithium ions to 
Furthermore, it would have been obvious to one of ordinary skill in the art to optimize the thin encapsulating of modified Hwang to have a thickness the range of range of 1 nm to 10 µm, wherein a skilled artisan would have reasonable expectation of success that such would successfully increase the mechanical strength of the particulate while maintaining movement of the lithium ions to sufficiently generate the reaction of the core particles with lithium, thereby increasing the reversible capacity, as desired by modified Hwang. 
While modified Hwang does not explicitly disclose wherein the electrically conducting material has an electric conductivity from 10-6 S/cm to 20,000 S/cm and a lithium ion conductivity from 10-8 S/cm to 5 x 10-2 S/cm, modified Hwang discloses wherein said thin encapsulating layer comprises a carbonaceous material ([0070], carbon) and has a thickness a thickness in the range of 1 nm to 10 µm ([0036]-[0037], [0056], [0066], [0068]-[0069], [0071],[0153], as rendered obvious above) and therefore the thin encapsulating layer of Hwang necessarily and inherently has an electric conductivity from 10-6 S/cm to 20,000 S/cm and a lithium ion conductivity from 10-8 S/cm to 5 x 10-2 S/cm, as evidenced by P19, L16-26 of the instant specification. 
Modified Hwang discloses wherein said thin encapsulating layer further comprises a polymer wherein a first carbonaceous material is dispersed in or bonded by said polymer, wherein said polymer contains a rubber ([0070]), wherein the rubber is not particularly limited and may be styrene butadiene rubber ([0102]).
However, modified Hwang does not disclose wherein the rubber is chloroprene rubber.

It would have been obvious to one of ordinary skill in the art to utilize chloroprene rubber as the polymer of modified Hwang, as taught by Nakagawa, as the polymer is not particularly limited, wherein the skilled artisan would have reasonable expectation that such would successfully function as the polymer desired by modified Hwang. 
Response to Arguments
Applicant’s arguments with respect to Claims 1, 3, and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381.  The examiner can normally be reached on Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        March 17, 2021

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
March 24, 2021